Citation Nr: 0945629	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-08 222 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for erectile 
dysfunction.  

3.  Entitlement to service connection for bilateral hearing 
loss disability. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from April 1968 to April 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Acting 
Veterans Law Judge in May 2009.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The evidence of record indicates a diagnosis of PTSD but 
does not demonstrate that the appellant engaged in combat 
with the enemy and further fails to verify any of the 
appellant's claimed in-service stressors.

2.  Erectile dysfunction was not manifest in service and has 
not been shown to relate to service or to any service 
connected disease or injury.  

3.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service.  

4.  Any in-service tinnitus was acute and resolved without 
residual prior to separation.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in May 2007.  As such, no further development is required 
with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board acknowledges that the appellant has not been 
afforded a VA examination in relation to his claims.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, except where otherwise noted, the appellant's 
service treatment records are negative for the claimed 
disabilities.  Moreover, there were no post-service 
manifestations until several years following discharge and 
there is no credible evidence suggesting that the claimed 
disabilities were incurred in service.  In reaching this 
conclusion, the Veteran's own lay statements were considered, 
but as will be explained in the body of this decision, such 
statements do not credibly establish continuity of 
symptomatology for any of the disorders claimed on appeal.  
For these reasons, the evidence does not indicate that the 
claimed disabilities may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claims. 

Legal Criteria 

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if increased or aggravated 
by service or manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice- 
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub- section (c).  The 
amended 38 C.F.R. § 3.310(b) institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  As the new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009). 

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

While the appellant's statements suggest combat exposure, his 
DD 214 indicates that he was a heavy vehicle driver.  This 
military occupational specialty (MOS) is not typically 
associated with combat.  Additionally, although the appellant 
has received a number of decorations and awards for his 
service, none indicate definitive combat exposure.  Finally, 
the appellant's service treatment records do not suggest that 
he was treated for any injuries sustained in combat.  The 
Board notes that it may not rely strictly on combat citations 
or the veteran's MOS to determine if he engaged in combat, 
and that other supportive evidence of combat experience may 
also be accepted.  See Dizoglio, 9 Vet. App. 166.  However, 
no other supportive evidence of combat has been presented.  
Therefore, while the appellant has alleged exposure to 
battles and mortar fire, the Board finds that he did not 
engage in combat and therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

Factual Summary 

Service treatment records show a complaint of pain and 
tinnitus of the left ear in June 1968.  Left otitis media of 
externa was diagnosed.  The separation examination revealed 
normal ears and psychiatric results.  Audio acuity was 15/15 
in both ears.  At that time, the appellant denied ear 
trouble, hearing loss, nervous trouble of any sort, 
depression or excessive worry, frequent or terrifying 
nightmares and frequent trouble sleeping.  

Following active service, a February 2006 VA record indicated 
that PTSD seemed likely, based on a history of poor sleep 
which was frequently disturbed by dreams and nightmares about 
his Vietnam combat experiences.  Questionable PTSD was shown 
in March 2006.  In an April 2006 record, the appellant 
reported an incident in service in which he was frightened 
during a mortar attack.  He remarked that the man in the next 
bunk saved his life by dragging him to the bunker.  He 
reported that afterward the barracks was completely 
destroyed.  He complained of nightmares, emotional numbing, 
avoidance of stimuli and intrusive thoughts.  An assessment 
was given of PTSD and depression, NOS.  PTSD was diagnosed in 
a July 2006 Agent Orange Registry examination.  Chronic PTSD 
was noted in August 2006.  Also in August 2006, an assessment 
of erectile dysfunction was given.  Erectile dysfunction 
improved and PTSD was noted in September 2006.  

In a February 2007 psychological examination, acute PTSD and 
mood disorder due to general medical condition was diagnosed.  
An assessment of PTSD was given in another February 2007 
examination.  In a mental health examination in February 
2007, the appellant reported combat stressors of getting 
mortared all the time and being shot at.  He reported 
nightmares since returning from service.  Rule out PTSD was 
diagnosed.  In a July 2007 statement, it was noted that the 
appellant would not discuss his experiences in Vietnam but in 
a statement to his wife he related that he was driving a 
truck when one of the men killed a young Vietnamese girl.  
Recurrent, moderate MDD and chronic PTSD were diagnosed in 
August 2007.  The appellant reported at that time that his 
alleged combat experienced changed everything.  Recurrent, 
moderate MDD and chronic PTSD were again diagnosed in 
February 2008 and March 2008.  

At his hearing, the appellant reported being with the 50th 
Mechanized Infantry, which was attached to Landing Zone 
Betty.  He stated that Landing Zone Betty came under mortar 
attack about every night.  He reported that while on guard 
duty he was subject to mortar fire and that he was scared for 
his life.  He related that he was there for six to eight 
months.  When asked, it was reported that the appellant was 
in Phan Thiet from May 1969 to April 1970.  He reported 
wearing hearing aids in both ears and that he first noticed a 
change in his hearing about three months before he left 
Vietnam to come back home.  He related that he had ringing in 
his ears.  He attributed it to mortar attacks and being next 
to guns.  He further reported that he first noticed the 
erectile dysfunction while in service but he did not seek 
treatment for it.  He believed that his erectile dysfunction 
was possibly related to his PTSD.  

Analysis 

Service Connection for PTSD

The appellant has appealed the denial of service connection 
for PTSD.  After review of the evidence, the Board finds 
against the appellant's claim.  

The Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board accepts that the 
appellant has a diagnosis of PTSD.  The appellant has 
reported that his PTSD is attributable to service.  In 
various statements the appellant has reported an incident in 
service in which he was frightened during a mortar attack and 
that afterward the barracks were completely destroyed.  He 
has also reported getting mortared "all the time" and shot 
at and he has related that he was driving a truck when one of 
the men killed a young Vietnamese girl.  The appellant has 
reported being with the 50th Mechanized Infantry who was 
attached to Landing Zone Betty and that while on guard duty 
he was subject to mortar fire and that he was scared for his 
life.  He related that he was there for six to eight months.  
When asked, it was noted that the appellant was in Phan Thiet 
from May 1969 to April 1970.  

Although the appellant attributes his PTSD to incidents in 
service, the Board finds that there is no verified stressor 
to serve as a basis for granting the appellant's PTSD claim.  
The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); M21-1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred)).

Here, the appellant has noted several stressors but he has 
not provided a reasonably specific time frame, for any of 
them (the only time frame that he provided was being in Phan 
Thiet from May 1969 to April 1970), or the names of anyone 
involved, and some of the claimed stressors appear to be 
anecdotal events that are not capable of verification.  See 
M21-1MR, Part III.iv.4.H.32.j.  In August 2007, it was 
determined that the information required to corroborate the 
stressful events described by the appellant was insufficient 
to send for verification.  Since the August 2007 
determination no additional information has been provided 
that would lead to the belief that any stressor could now be 
verified.  In summary, the appellant has failed to provide VA 
with reasonably specific details of any claimed stressor, and 
the evidence from the time of the appellant's discharge, and 
his personnel file, and the other evidence of record, is 
insufficient to corroborate a claimed stressor.  The Board 
has therefore determined that the evidence does not warrant 
the conclusion that a claimed stressor has been verified.

As the evidence here does not establish that the appellant 
has engaged in combat with the enemy, independent 
verification of a stressor is necessary to substantiate the 
claim.  Therefore, given the lack of a verified stressor 
here, an award of service connection is precluded.  Under 
these circumstances, the Board must conclude that the 
appellant has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection for erectile dysfunction 

The Veteran has appealed the denial of service connection for 
erectile dysfunction.  After review of the record, the Board 
finds against the appellant's claim.  

Based upon the evidence of record, the Board finds that 
service connection for erectile dysfunction is not warranted.  
In this regard, the Board notes that the record shows that 
the appellant has erectile dysfunction.  However, the record 
is not at least in equipoise as to the question of whether 
such disability is related to service or to a service-
connected disability.  

The appellant has reported that he first noticed the erectile 
dysfunction while in service, but states that he did not seek 
treatment for it.  Service treatment records do not reflect 
complaints of, treatment for, or a diagnosis for erectile 
dysfunction.  Moreover, the evidence does not reflect 
symptoms consistent with erectile dysfunction until many 
years following separation from active service.  In fact, the 
first mention of erectile dysfunction is in August 2006, 
which is decades after service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to 
report observable symptomatology, such as his problems 
achieving or maintaining erections.   Layno v. Brown, 6 Vet. 
App. 465 (1994). Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Veteran's 
statements regarding such continuity of symptomatology are 
simply not credible here. Indeed, if such problems had indeed 
been continuous since separation in 1970, then it would be 
reasonable to expect that a claim would have been filed much 
earlier than 2006.  Thus, continuity has not here been 
established either by the Veteran's own statements or by the 
clinical record.  Further, there is no indication of a 
medical nexus between the currently-diagnosed erectile 
dysfunction and active duty.  Therefore, the Board finds no 
basis to grant service connection on a direct basis.  

The appellant has also related that he believed that his 
erectile dysfunction was possibly related to his PTSD.  
However, since service connection has been denied for PTSD, 
this theory of entitlement is not applicable to the 
appellant.  

Accordingly, service connection for erectile dysfunction is 
denied.  The preponderance of the evidence is against the 
claim for service connection.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 
(2009).

Service connection for bilateral hearing loss disability 

The appellant has appealed the denial of service connection 
for bilateral hearing loss disability.  After review of the 
record, the Board finds against the appellant's claim.  

In this regard, the Board notes that the evidence does not 
establish a bilateral hearing disability.  For veterans, 
basic entitlement to disability compensation derives from two 
statutes, 38 C.F.R. §§ 1110 and 1131- - the former relating 
to wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered of disease contracted 
in the line of duty. . . ." 38 U.S.C. §§  1110, 1131 (2009).  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the 
appellant has a hearing loss disability as defined by 
regulation.  The appellant has reported hearing loss.  
Although he is competent to report a decrease in acuity, the 
existence of disability is determined by specific testing and 
outside the competence of a layman.  To the extent that he 
reports a decrease in auditory acuity, such report is 
competent, but fails to establish the presence of disability 
for VA purposes.  At most, post-service records note the 
appellant's complaints of hearing loss.  However, a hearing 
loss disability has not been established.  Since the evidence 
does not meet the criteria of a disability, it necessarily 
follows that an organic disease of the nervous system was not 
manifest to a compensable degree within one year of 
separation.  

In the absence of disability, service connection for a 
hearing loss disability may not be granted.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, supra, 
at 55.  Accordingly, service connection is denied.  Again, 
for the reasons previously explained, there is no obligation 
under the VCAA to provide an examination under the 
circumstances of this case.

Service connection for tinnitus 

The appellant has appealed the denial of service connection 
for tinnitus.  After review of the record, the Board finds 
that service connection for tinnitus is not warranted.  

In this case, the Board is presented with positive and 
negative evidence.  The positive evidence includes the 
appellant's report of pain and tinnitus of the left ear in 
June 1968.  Left otitis media of extterna was diagnosed.  The 
Board has also considered the appellant's statements that his 
tinnitus started in service and continued to the present day.  
However, the Board is also presented with convincing negative 
evidence.  In this regard, the Board notes that although the 
appellant reported tinnitus in June 1968, his separation 
examination revealed normal ear results and, at that time, 
the appellant denied ear trouble.  

Based on the evidence presented, the Board finds that service 
connection for tinnitus is not warranted.  In this regard, 
the Board notes that the service treatment records show that 
the appellant reported tinnitus once in service.  However, 
the appellant's ears were reported normal at separation and 
he denied ear trouble.  The first post service mention of 
tinnitus is in the appellant's April 2007 claim for 
compensation, which is decades after service.  

To the extent that the appellant attributes his current 
disability to service, the Board notes that the appellant's 
assertions of continuity are not credible.  Post-service 
medical records are negative for any complaints of tinnitus.  
The Board is not holding that corroboration is required.  The 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find the appellant's assertions that 
his tinnitus is related to service to be less credible than 
the normal separation examination and his denial of pertinent 
history at separation.  Additionally, if his tinnitus had 
been continuous as he claims, it would be reasonable to 
expect that he would have filed a claim much sooner than 
2006.  

For the above reasons, the preponderance of the evidence is 
against the claim for service connection for tinnitus.  The 
evidence establishes that the appellant's current tinnitus is 
not attributable to service.  Accordingly, service connection 
is denied.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz, supra, at 143.  See 
also 38 C.F.R. § 3.102 (2009).  




ORDER

Service connection for PTSD is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


